The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-40 are presented for examination 
Double Patenting

The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-25 of patent number 11249817.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17647880
Patent 11249817
     21. (New) A method comprising:
     predicting a length of a queue accessible to a plurality of data processing systems, wherein the predicted length of the queue corresponds to a predicted number of data objects to be placed in the queue;
     predicting a processing time for an active subset of the plurality of data processing systems to process a data object placed in the queue of the predicted length; and
     based on determining that a difference between the predicted processing time and a desired processing time exceeds a threshold, modifying a quantity of data processing systems in the active subset.
     21. (Currently Amended) A method comprising:
     determining a number of data objects indicated in an allocation queue and a first attribute of the allocation queue, wherein the allocation queue is accessible to a plurality of
data processing systems;
     predicting a number of data objects indicated in the allocation queue at a subsequent time based on the determined number of data objects and the first attribute;
     determining if a predicted processing time for an active subset of the plurality of data
processing systems to process the predicted number of data objects indicated in the allocation queue satisfies a processing time goal; and
     based on determining that the predicted processing time for the active subset of data
processing systems to process the predicted number of data objects does not satisfy the processing time goal, adjusting a quantity of the active subset of data processing systems to achieve the processing time goal.    
     22. (New) The method of claim 21 further comprising determining a quantity of the plurality of data processing systems that can achieve the desired processing time for the queue of the predicted length based on a current quantity of data processing systems in the active subset.

     23. (New) The method of claim 22, wherein modifying the quantity of data processing systems in the active subset comprises modifying the quantity of the data processing systems in the active subset based on the determined quantity of the plurality of data processing systems that can achieve the desired processing time.

     24. (New) The method of claim 21, wherein predicting the length of the queue comprises predicting the length of the queue based on at least one of a current length of the queue, a rate of incoming data objects to the queue, and a current quantity of data processing systems in the active subset.

     26. (New) The method of claim 21, wherein the predicted processing time is greater than the desired processing time, and wherein modifying the quantity of data processing systems in the active subset comprises increasing the quantity of data processing systems in the active
subset.

     27. (New) The method of claim 26, wherein increasing the quantity of data processing systems in the active subset comprises at least one of powering on one or more of the plurality of data processing systems and changing one or more of the plurality of data processing systems
from a sleep state to an awake state.
     22. (Currently Amended) The method of claim 21, wherein determining that the predicted processing time for the active subset of data processing systems does not satisfy the processing time goal comprises determining that the predicted processing time of the allocation queue with the predicted number of data objects by the active subset of data processing systems exceeds the processing time goal,
     and wherein adjusting the quantity of the active subset of data processing systems
comprises increasing the quantity of the active subset of data processing systems.

     23. (Previously Presented) The method of claim 22, wherein increasing the quantity of the active subset of data processing systems comprises powering on a first of the plurality
of data processing systems or changing a first of the plurality of data processing systems
from a sleep state to an awake state.

     24. (Currently Amended) The method of claim 21, wherein determining that the predicted processing time for the active subset of data processing systems does not satisfy the processing time goal comprises determining that the predicted processing time of the allocation queue with the predicted number of data objects by the active subset of data processing systems is less
than the processing time goal,
     and wherein adjusting the quantity of the active subset of data processing systems
comprises decreasing the quantity of the active subset of data processing systems.

     25. (Previously Presented) The method of claim 24, wherein decreasing the quantity of
the active subset of data processing systems comprises powering off a first of the active
subset of data processing systems or changing a first of the active subset of data processing systems from an awake state to a sleep state.

     26. (Previously Presented) The method of claim 21, wherein the first attribute comprises at least one of a current rate of incoming data objects for the allocation queue and a processing rate by the active subset of data processing systems.
	


As shown from the table above, claims 21-26 of patent 11249817 teaches the same concept of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187